Exhibit 10.1

 

Park Sterling Corporation

 

Executive Incentive Program

 

November 22, 2016

 

This document outlines the Park Sterling Corporation Executive Incentive Program
(the “Program”) pursuant to which selected key employees of Park Sterling
Corporation (“Park Sterling”) and its Affiliates may earn annual cash incentive
compensation upon the achievement of specified performance goals. This Program
is offered by Park Sterling under the Park Sterling Corporation 2014 Long-term
Incentive Plan, as may be amended or restated from time to time (the “2014
LTIP”) and the incentive compensation opportunities granted hereunder are
considered Cash Performance Awards, as described in the 2014 LTIP. The terms and
conditions of the 2014 LTIP are incorporated herein.

 

Capitalized terms not otherwise defined in this Program shall have the meanings
given to them under the 2014 LTIP.

 

1.

Purpose

 

The purpose of the Program is to provide Participants the opportunity to earn
annual cash incentive compensation (a “Bonus”) based on the achievement of
specified performance goals that will further Park Sterling’s strategic plan and
generate value for Park Sterling’s shareholders. The Program is further intended
to assist Park Sterling in its ability to motivate, attract and retain qualified
executives.

 

2.

Effective Date; Performance Periods

 

This Program is effective November 22, 2016 (the “Effective Date”). The initial
period over which performance will be measured under the Program will be from
January 1, 2016 through December 31, 2016 (the “Initial Performance Period”).
Following the Initial Performance Period, the Program shall automatically renew
and continue for successive one-year periods (each such successive calendar year
performance period being a “Program Year”) unless otherwise terminated or
modified in accordance with the Program and specifically approved by the
Committee.

 

3.

Eligibility

 

Participation is limited to Park Sterling’s Chief Executive Officer (the “CEO”)
and those executives or other employees of Park Sterling and its Affiliates
recommended by the CEO and approved by the Committee (the CEO and selected
executives and/or employees, collectively, “Participants”. The Committee shall
retain the discretion to include a Participant and any otherwise-eligible
executive hired or promoted after the commencement of a Program Year. In
addition, the Committee shall retain the discretion to exclude any individual it
determines appropriate; provided, that if such individual is already a
Participant for a particular Program Year, the Committee may only exclude such
individual on a prospective basis for future Program Years.

 

 
 

--------------------------------------------------------------------------------

 

 

4.

Target Award; Performance Goals

 

The Committee shall establish the target amount of each Participant’s potential
Award under this Program (the “Target Award”) and the applicable Performance
Goals (as set forth in the 2014 LTIP) applicable to a Participant’s Award. The
Target Amount and the specific formula and weighting for each Performance Goal
shall be set forth on each Participant’s “Participation Notice,” a form of which
is attached hereto as Attachment A. The Committee shall also establish whether
any performance thresholds or maximum payments will apply to a particular Award.
In the event the Committee establishes a performance threshold and/or maximum
payment and the performance achievement falls between such threshold, target
and/or maximum, a Participant’s Award will be calculated using linear
interpolation.

 

5.

Administration

 

The Program shall be administered by the Committee in accordance with the terms
and conditions of the 2014 LTIP. The Committee may consult with the CEO and
other executives and employees of Park Sterling and its Affiliates with respect
to establishing a Participant’s Target Award and Performance Goals (as described
in Section 4 above); however, all decisions under this Program shall be made
exclusively by the Committee.

 

For the 2017 Program Year and for each subsequent Program Year thereafter and in
accordance with Section 3.1(b) of the 2014 LTIP, the Committee shall:

 

 

(a)

Establish the applicable Target Amount, Performance Goals and the specific
formula and weighting for each Performance Goal with respect to each Participant
before twenty-five percent (25%) of the performance period has elapsed, but in
no event later than ninety (90) days after the first day of the applicable
performance period;

 

 

(b)

Ensure that at the time any Performance Goals are established that the outcome
with respect to such Performance Goals is substantially uncertain; and

 

 

(c)

Certify in writing following the end of the applicable performance period and
prior to vesting, settlement or payment, whether or not and the degree to which
any Performance Goals have been satisfied.

 

For purposes of clarity and in recognition of the Program’s Effective Date, the
Committee shall not be required to take the actions described in Sections 5(a)
and 5(b) above with respect to the 2016 Program Year; however, the Committee
shall certify in writing the achievement of Performance Goals with respect to
the 2016 Program Year, as described in Section 5(c).

 

Notwithstanding the foregoing, the Committee may determine either during an
applicable Program Year or following the conclusion of an applicable Program
Year and its determination of Performance Goal achievement, to exercise negative
discretion, to decrease (but never increase), the amount of a Participant’s
Bonus payable to the Participant pursuant to this Program. Any exercise of
negative discretion by the Committee shall be performed in a manner consistent
with the requirements of Code Section 162(m).

 

 
 

--------------------------------------------------------------------------------

 

 

6.

Conditions to Payment

 

A Participant must remain continuously employed by Park Sterling or an Affiliate
throughout the applicable Program Year and through the date of payment in order
to receive any payment pursuant to this Program. Except as described below, in
the event that a Participant ceases to remain continuously employed by Park
Sterling or an Affiliate throughout the applicable Program Year and through the
date of payment, the Participant shall not be entitled to any payment pursuant
to this Program. Any payments made pursuant to this Program shall be made
following the end of the applicable Program Year and the Committee’s written
certification of the achievement of the applicable Performance Goals (as
described in Section 5 above) but prior to March 15th of the year following the
end of the Program Year.

 

Notwithstanding the foregoing, in the event that during a Program Year, (a) a
Participant’s employment with Park Sterling and its Affiliates terminates due to
the Participant’s (i) death, (ii) Disability, or (iii) Retirement (as defined
below), or (b) the Participant transfer out of an eligible position prior to the
end of the Program Year (for any reason), the Participant shall remain eligible
to receive a Bonus for such Program Year. Any such Bonus shall be based on the
achievement of the applicable Performance Goals and the amount of any such Bonus
shall be prorated by the number of complete months the Participant was employed
by Park Sterling or its Affiliates divided by the total number of months in the
Program Year. For purposes of this Program, the term “Retirement” shall mean,
upon the consent of the Committee, the Participant voluntary terminates their
employment with Park Sterling and its Affiliates upon reaching the age of 55
with 10 years of credited service, or after reaching the age of 65.

 

In addition, a Participant shall forfeit any right to payment pursuant to this
Program under the following circumstances:

 

 

(a)

The issuance by any regulatory agency of a formal, written enforcement action,
memorandum of understanding or other negative directive action where the
Committee determines it imprudent to pay Bonuses under this Program;

 

 

(b)

The Committee’s determination, after a review of Park Sterling’s and its
Affiliate’s credit quality measures, that it is imprudent to pay Bonuses under
this Program;

 

 

(c)

A Participant who receives a performance evaluation of “Below Expectations”;

 

 

(d)

A Participant is on “Corrective Action” at the time payments are to be made
under this Program; or

 

 

(e)

The Committee’s determination that a Participant has materially violated any of
Park Sterling’s or its Affiliate’s Code of Ethics, information security or other
company policies.

 

7.

Cash Payments; Tax Withholding; Deferrals

 

Bonuses earned under the Program will be calculated and paid in cash, less
deferrals and applicable federal, state and local taxes.

 

 
 

--------------------------------------------------------------------------------

 

 

8.

Modification and Termination of Program

 

The Program may be modified or changed at any time by the Committee in its
discretion, followed by written notification to the Participant as soon as
reasonably practicable. The Program may be terminated at any time by the
Committee in its discretion, followed by written notification to the Participant
as soon as reasonably practicable. In the event of a Program termination, the
Participant shall continue to be eligible for incentive compensation awards for
the Program Year based on the actual achievement of the applicable Performance
Goals and prorated based on the number of full months prior to the Program’s
termination date over the number of total months in the Program Year, unless the
Committee determines in its discretion that no incentive compensation should be
paid. Payment of any amounts due to Participants following the Program’s
termination shall be paid at the time specified and according to the conditions
set forth above.

 

9.

Participant Rights Not Assignable; Program not a Contract

 

Any Awards made or Bonuses paid pursuant to this Program shall not be subject to
assignment, pledge or other disposition. Nothing contained in the Program shall
confer upon any Participant any right to continued employment or to receive or
continue to receive any rate of pay or other compensation, nor does the Program
affect the right of Park Sterling or its Affiliates to terminate a Participant’s
employment. Participation in the Program does not confer rights to participation
in any other program or future Program Years, including annual or long-term
incentive programs, non-qualified retirement or deferred compensation programs
or other executive perquisite programs sponsored or maintained by Park Sterling
or any of its Affiliates.

 

10.

Ethical Statement

 

The Participant is subject to Park Sterling’s and its Affiliates’ Code of Ethics
and any violations of this code or any other policy of Park Sterling and its
Affiliates, or any breach by the Participant of the provisions of the Program,
as determined by the Committee in its discretion, may result in a reduction of
or disqualification from payments under the Program and disciplinary action up
to and including termination.

 

11.

Governing Law and Venue

 

The interpretation and enforcement of the Program shall be governed by the laws
of the State of North Carolina, and any action to enforce or determine any
rights under the Program shall be brought exclusively in the Circuit Court of
Mecklenburg County, North Carolina. By participating in this Program, the
Participant consents and waives any objection to personal jurisdiction and venue
in such court. The Program, and any payments thereunder, shall not be subject to
the Employee Retirement Income Security Act.

 

 
 

--------------------------------------------------------------------------------

 

 

12.

Attorney’s Fees and Costs

 

In the event of any legal action arising out of or relating to the
interpretation or enforcement of the Program, Park Sterling shall be entitled to
recover any attorney’s fees and costs incurred by Park Sterling or its
Affiliates in the event that they are (or either of them is) the prevailing
party.

 

13.

No Oral or Written Representations

 

Each Participant, by participating in this Program, acknowledges and agrees that
no oral or written representation or promises not set forth herein have been
made by Park Sterling or any Affiliate, and that the terms of the Program are
set forth solely in this written Program document and the 2014 LTIP, which
together, constitutes the complete and entire terms and conditions relating to
this Program.

 

14.

Clawback

 

Any payments made pursuant to this Program are subject to any clawback or
compensation recoupment policy or program adopted or maintained by Park Sterling
or its Affiliates.

 

15.

Banking Regulatory Provision

 

All incentive compensation awards under the Program are subject to any
condition, limitation or prohibition under any financial institution regulatory
policy or rule to which Park Sterling or its Affiliates are subject.

 

 
 

--------------------------------------------------------------------------------

 

 

Attachment A

 

2016 Program Year Participation Notice

 

 

Performance Goal(s):

 

Target Award Opportunity:

 

 

 

 

 

ACKNOWLEDGEMENT

I acknowledge that I have read and understand the Program described above. I
understand that the Program is not a contract and may be revised, amended, or
terminated at any time as more fully set forth above. Information regarding this
Program is confidential and should not be shared with others.

 

 

 

 

PARTICIPANT:

 

                                                          

Signature

 

  

                                                           

Print Name

 

 

                                                          

Date

 